DETAILED ACTION
Status of Claims
This action is in reply to the amendments and Terminal Disclaimer filed on March 11, 2021.  This application is a Continuation of application 15/010,604, now Patent 10,182,766 issued January 22, 2019.
Claims 21-26 are currently pending.
Claims 21-26 have been amended.

Specification
The amended title of the invention is accepted.

Double Patenting
The previous nonstatutory double patenting rejection of claims 21-26 as being unpatentable over claims 1-6 of U.S. Patent No. 10,182,766 in view of Yuen, et al., is withdrawn in view of the Terminal Disclaimer filed March 11, 2021.  

Status of Prior Art
Claim 21-26 are not taught by the prior art.  Independent claim 21 discloses measuring data in relation to personalized boundaries and providing aural guidance directed to limiting or actuating changes in physical positioning, orientation, and movement relative to the boundary values; similar limitations were present in the parent case and the reason for allowance.  The closes prior art of record, Torres (U.S. Patent Application Publication 2008/0097256) teaches settings including exercising select body parts comprising limits on extents of variability or adjustment of body parts (see paragraph [0031]), but Torres fails to disclose the details claimed.

Conclusion
Claims 21-26 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL T PELLETT/Primary Examiner, Art Unit 2121